[Cite as State v. Jackson, 2020-Ohio-4914.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellant,               :
                                                             No. 108558
                 v.                                 :

ANDRE JACKSON,                                      :

                 Defendant-Appellee.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: October 15, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-87-221195-ZA


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Christopher D. Schroeder, Assistant
                 Prosecuting Attorney, for appellant.

                 Timothy Young, Ohio Public Defender, Kathryn L.
                 Sandford and Randall L. Porter, Assistant State Public
                 Defenders, for appellee.


KATHLEEN ANN KEOUGH, J.:

                   Pursuant to R.C. 2945.67(A), plaintiff-appellant, the state of Ohio,

appeals the trial court’s decision that granted the postconviction petition of

defendant-appellee, Andre Jackson, and vacated the death sentence.             For the
reasons that follow, we reverse the trial court’s decision and remand for the trial

court to determine whether Jackson is intellectually disabled under the new

standard established in State v. Ford, 158 Ohio St. 3d 139, 2019-Ohio-4539, 140
N.E.3d 616.

I.   Procedural Background

               Jackson was sentenced to death for the 1987 brutal murder of Emily

Zak. The facts of the case, which are not in dispute, can be found in both this court’s

decision affirming Jackson’s convictions on direct appeal, State v. Jackson, 8th Dist.

Cuyahoga No. 55758, 1989 Ohio App. LEXIS 5064 (Oct. 5, 1989), and the Ohio

Supreme Court’s decision affirming the same, State v. Jackson, 57 Ohio St. 3d 29,

565 N.E.2d 549 (1991).

               After exhausting all state-court appeals, Jackson filed a petition for a

writ of habeas corpus in the United States District Court for the Northern District of

Ohio. In 2001, the district court denied his petition. Jackson v. Anderson, 141
F. Supp. 2d 811, 830 (2001). Jackson appealed that decision to the Sixth Circuit

Court of Appeals.

               In June 2002, while Jackson’s case was pending in the Sixth Circuit,

the United States Supreme Court held that the Eighth Amendment to the United

States Constitution prohibited the execution of an intellectually disabled offender.

See Atkins v. Virginia, 536 U.S. 304, 122 S. Ct. 2242, 153 L. Ed. 2d 335 (2002). The

Supreme Court did not define “intellectual disability”; rather, the court left “‘to the

states the task of developing appropriate ways to enforce the constitutional
restrictions’” announced in Atkins. Id. at 317, quoting Ford v. Wainwright, 477 U.S.
399, 416-417, 106 S. Ct. 2595, 91 L. Ed. 2d 335 (1986).

               The Ohio Supreme Court developed procedures and substantive

standards for adjudicating Atkins claims in State v. Lott, 97 Ohio St. 3d 303, 2002-

Ohio-6625, 779 N.E.2d 1011. The court adopted a three-part test that defined

“intellectual disability” as (1) significantly subaverage intellectual functioning, (2)

significant limitations in two or more adaptive skills, such as communication, self-

care, and self-direction, and (3) onset before the age of 18. Id. at ¶ 12. The court

further noted that “IQ tests are one of many factors that need to be considered; they

alone are” insufficient “to make a final determination on this issue.” Id.

Accordingly, the court held “that there is a rebuttable presumption that a defendant

is not [intellectually disabled] if his or her IQ is above 70.” Id.

               The Lott court also set forth the following guidance and standard:

       In considering an Atkins claim, the trial court shall conduct its own de
       novo review of the evidence in determining whether the defendant is
       [intellectually disabled]. The trial court should rely on professional
       evaluations of [a defendant’s] mental status, and consider expert
       testimony, appointing experts if necessary, in deciding this matter. The
       trial court shall make written findings and set forth its rationale for
       finding the defendant [intellectually disabled] or not [intellectually
       disabled].
Id. at ¶ 18.

               For defendants, such as Jackson, who are already on death row, the

court found that Atkins was a new decision of the United States Supreme Court that

applied retroactively. Id. at ¶ 17, citing R.C. 2953.23(A)(1)(b). “For all other
defendants who have been sentenced to death, any petition for postconviction relief

specifically raising an Atkins claim must be filed within 180 days of the judgment in

this case.” Id at ¶ 24.

               On May 9, 2003, Jackson timely filed his petition raising an Atkins

claim.   In response, the trial court referred Jackson to the Cuyahoga County

Psychiatric Clinic for an evaluation to determine whether he was intellectually

disabled. Dr. Michael Aronoff interviewed and evaluated Jackson for the sole

purpose of his Atkins claim. On October 17, 2003, Dr. Aronoff submitted his report

to the court opining that “Jackson is not [an intellectually disabled] individual.”

               In 2007, the state moved for summary judgment based on Dr.

Aronoff’s expert report. Jackson opposed the motion. In 2009, the trial court

denied the state’s motion, finding that a genuine issue of material fact existed as to

whether Jackson is intellectually disabled. In 2016, following a request by the Sixth

Circuit for a status update, the trial court scheduled a hearing on Jackson’s petition.

II. Atkins Hearing

               In 2017, the trial court conducted a full evidentiary hearing on

Jackson’s petition. At the hearing, it considered testimony from four experts and

considered additional expert reports and affidavits from professionals who had

evaluated Jackson over his lifetime. The court also heard lay witness testimony from

Jackson’s mother, brother, and childhood friend.
      A. Dr. David Smith — Jackson’s Expert

               Dr. Smith, a clinical psychologist, testified regarding his expert report

and opinion generated following his interview and assessment of Jackson on May 9,

13, and 23, 2016, at the Chillicothe Correctional Institution.

               Testing for intellectual functioning, Dr. Smith administered to

Jackson the Stanford-Binet Intelligence Test, Fifth Edition (2003) (“S-BV”). On the

S-BV, Jackson obtained a full-scale intelligence quotient (“IQ”) score of 80. Dr.

Smith stated that an average score would be 100, with a standard deviation of 16.

According to Dr. Smith, after factoring the standard error of measurement (“SEM”),

Jackson’s true IQ score would fall between the range of 76-84, with a 95%

confidence level. According to Dr. Smith, this score does not currently place him in

the intellectual disability range. Based on this result, Dr. Smith opined in his report

that Jackson “was found to currently be an individual who does not have intellectual

disability * * *.” However, Dr. Smith opined that Jackson “functioned in the mild

range of intellectual disability at the time of the crime.” He stated that Jackson’s

intellectual functioning has improved as an adult and while incarcerated. Dr. Smith

testified about studies and articles that discuss improvements in intellectual

functioning of incarcerated and nonincarcerated individuals.

               In assessing adaptive skills, Dr. Smith administered the Vineland

Adaptive Behavior Scales, Second Edition Survey Interview Form (“VABS-II”),

where Jackson achieved an overall score of 66, which is below two standard

deviations from the average of 100, i.e. 70. Dr. Smith also gave Jackson portions of
Ohio Eligibility Determination Inventory (“OEDI”), which is used to determine

whether an individual is eligible for disability services. The three areas of the OEDI

that Jackson was tested on were “the capacity for independent living, learning, and

economic self-sufficiencies.”   On all three areas, Jackson showed “substantial

functional limitations.” Dr. Smith opined that Jackson showed adaptive skills

deficits.

              Dr. Smith testified about the third criterion for a finding of

intellectual disability: that the deficits in intellectual functioning and adaptive

behavior skills had an onset prior to the age of eighteen. Dr. Smith found this

criterion to be satisfied through the assessment conducted by Dr. Isidore Helfand in

1978 when Jackson was 12 years old.

       B. Dr. Carla Dreyer — State’s expert

              Dr. Dreyer, a clinical psychologist, testified regarding her expert

report and opinion generated following her interview and assessment of Jackson on

August 3, 2016, at the Chillicothe Correctional Institution. She testified that she

administered the Test of Memory Malingering (“TOMM”), Wechsler Adult

Intelligence Scale - 4th Edition (“WAIS-IV”), Wide Range Achievement Test - 4th

Edition (“WRAT- 4”), and the Adaptive Behavior Assessment Scale - 3d Edition

(“ABAS-3”). The TOMM measures effort and malingering, and according to Dr.

Dreyer, there was no indication on this test that Jackson malingered.

              On the WAIS-IV, Jackson obtained a full-scale IQ score of 67.

Factoring the SEM, Jackson’s true IQ fell between a range of 62 and 72, with a 95%
confidence level. She stated that the average score on the WAIS-IV is 100, with a

standard deviation of 15. Dr. Dreyer testified that she thought Jackson’s score was

an underestimate of his real IQ based on the lack of effort he exhibited during the

testing and because only three months prior, he obtained an IQ score of 80. Dr.

Dreyer opined that the higher score achieved with Dr. Smith would be more reliable.

               Dr. Dreyer testified that she did not believe that someone who was

determined to be intellectually disabled in 1987, at the time of the crime, would be

“cured” over time because intellectual disability “is a permanent developmental

condition,” except for individuals who suffer from brain injuries, conditions, or

events that “interferes or causes a decline in function.” (Tr. 301-303.) It was her

opinion that Jackson likely had undiagnosed ADHD as a child, which progressed

into a diagnosis of antisocial personality disorder as an adult. According to Dr.

Dreyer, these behavioral disorders were a more plausible explanation for Jackson’s

inconsistent IQ scores. (Tr. 320.)

               Regarding the WRAT-4, which tests academic abilities, Dr. Dreyer

testified that Jackson’s scores were higher than she anticipated given his

performance on the WAIS-IV. For adaptive skills, Dr. Dreyer administered the

ABAS-3, where Jackson scored a general adaptive composite score of 81. According

to Dr. Dreyer, the individual scores placed Jackson in the low to average range and

were consistent with an individual functioning in the low average range, not a person

with intellectual disability.
               Dr. Dreyer opined in her report that Jackson “is not intellectually

disabled now, nor has he ever met the criteria for an intellectual disability.” She

opined that Jackson meets the criteria for borderline intellectual functioning and

antisocial personality disorder.

      C. Dr. Michael Aronoff

               Dr. Aronoff, a psychologist with the Cuyahoga County Court

Psychiatric Clinic, testified about his 2003 assessment of Jackson, which was in

response to Jackson’s Atkins petition and where he was appointed by the court. Dr.

Aronoff stated that he reviewed records, interviewed Jackson, and administered IQ

and academic achievement testing— the WAIS-III and WRAT-3, respectively.

               On the WAIS-III, Jackson obtained a full-scale IQ score of 76. Dr.

Aronoff testified that factoring in the SEM, Jackson’s true IQ fell within the range of

71-81. Dr. Aronoff also administered the WRAT-3, which measures academic

ability. He reported that Jackson scored in the 13th percentile for reading, an

equivalent to that of an 8th grade reading level; 34th percentile for spelling, an

equivalent to high school grade level; and 8th percentile for arithmetic, an

equivalent to 6th grade level. According to Dr. Aronoff, these performances placed

Jackson in the average to borderline ranges.

               Dr. Aronoff reported that Jackson is clinically a complex individual

because over the years, “various reports offer contradictory and inconsistent

conclusions.” His diagnostic impression determined that Jackson is borderline

intellectual functioning, not intellectually disabled. He stated that his testing
revealed that Jackson did not satisfy the first Lott factor of subaverage intellectual

functioning because Jackson did not render a score below 70 even considering the

SEM. Accordingly, Dr. Aronoff stated that he did not perform adaptive skills testing,

instead conceding “to Dr. Everington’s results [on adaptive skills] because I had

nothing to rebut it.” (Tr. 381.)

               Dr. Aronoff also noted that Jackson’s IQ results reported by Dr.

Schmidtgoessling in 1992 “were also within the borderline range.” However, at the

hearing, Dr. Aronoff agreed that the 68 IQ score in 1972 and the 72 IQ score in 1992,

after factoring in the SEM, showed significantly subaverage intellectual functioning.

(Tr. 392.)

      D. Dr. Nancy Schmidtgoessling

               Dr. Schmidtgoessling, a psychologist in the areas of clinical and

forensic psychology, testified that she evaluated Jackson in 1992.                Dr.

Schmidtgoessling administered to Jackson the Weschler Adult Intelligence Scale -

Revised (“WAIS-R”) in which he obtained a full-scale IQ score of 72. She testified

that the SEM at the time would have been plus or minus three points. (Tr. 418.) Dr.

Schmidtgoessling agreed that in 1992 she did not diagnose Jackson as intellectually

disabled. (Tr. 422.)

      E. Lay Witnesses

               Jackson’s mother and brother, Jacqueline Graham and Derek

Jackson, respectively, testified about Jackson’s childhood. Graham testified that

Jackson was a not a good student, could not stay on task, had problems
communicating, and was unable to learn or process information. She stated that he

had impulsive behaviors and would always make jokes or show off to mask

inadequacies. Graham stated that Jackson was a rule breaker and punishment was

not a deterrent; he often acted unsafely. She stated that he had “no fear” and during

childhood he drank bleach once, was scalded by hot water, and twice set the house

on fire. Graham further testified that her son could not keep a job and was

irresponsible with money.

              Jackson’s brother, Derek, testified that Jackson engaged in risky

behavior and never appreciated the consequences of his actions. He stated that

Jackson did not do well in school, had a short attention span, and could not keep a

job. According to Derek, Jackson resented him because Derek achieved better

grades even though he was the younger of the two.

              Myron Watson, an attorney and Jackson’s childhood friend, testified

about Jackson and their friendship during childhood. Watson testified that he

believed Jackson masked his intellectual and academic deficiencies by pulling

pranks and making jokes as a form of deflection. He stated that Jackson wanted to

be part of the popular crowd and was easily influenced. Watson testified that

Jackson did not do well in school or graduate, never obtained a driver’s license,

could not hold a job, never had any money, and could not live on his own. Watson

also testified about his 1992 affidavit that was prepared in preparation for Jackson’s

petition for postconviction relief, in which he averred that Jackson was “bright and

capable.” Despite agreeing that he made this statement, he did not agree with it and
stated that based on his past relationship with Jackson, Jackson is intellectually

disabled.

      F. Expert Reports

              Drs. Smith, Dreyer, and Aronoff each reported that they reviewed

other prior expert reports and affidavits that were provided to them by counsel.

Specifically, those documents included (1) a Court Psychiatric Evaluation report

dated May 9, 1978, prepared by Dr. Isidore Helfand; (2) an affidavit prepared by Dr.

Caroline Everington following her evaluation of Jackson in 1992; and (3) an affidavit

prepared by Dr. James C. Tanley following his evaluation of Jackson in 1992.

      1. Dr. Isidore Helfand

              In 1978 when Jackson was age 12, Dr. Helfand evaluated him at the

Court Psychiatric Clinic in juvenile court. Dr. Helfand interviewed Jackson and

conducted the Weschler Intelligence Scale for Children-Revised, from which

Jackson achieved a full-scale IQ score of 68. Dr. Helfand reported that Jackson

“functions at the [intellectually disabled] range,” and that he “would require special

education efforts and special educative curriculum.”

      2. Dr. Caroline Everington

              Dr. Everington averred that she assessed Jackson in 1992. She stated

that she administered the Quick-Score Achievement Test (“Q-SAT”), which tests

academic achievement. On this test, Jackson achieved a general achievement

quotient of 77, which according to Dr. Everington is “well below the mean” and
“displays a significant deficit in general knowledge.” She opined that Jackson’s

scores and results “are a characteristic of persons with [intellectual disability].”

               Dr. Everington evaluated Jackson on other adaptive skill areas by

administering the Scales of Independent Behavior adaptive skills test.                 She

concluded that Jackson had deficits in the adaptive skill areas of “social,

communication, personal living, community living, and broad independence.” She

averred that considering Jackson’s performance on Dr. Schmidtgoessling’s prior

intelligence test and other academic tests, and his history of developmental delay

and probable organic impairment, it was her opinion that Jackson is “functioning

within the range of [intellectual disability].”

      3. Dr. James C. Tanley

               An affidavit from Dr. Tanley, a psychologist and neuropsychologist,

was also admitted as an exhibit. He evaluated Jackson in 1992 and administered

the Halstead-Reitan Neuropsychological Test Battery, which is designed to detect

organic brain dysfunction. Jackson scored 0.6 on the Impairment Index which,

according to Dr. Tanley, is within the range consistent with organic brain

dysfunction. He opined that because of a mental disease or defect at the time of the

offense, Jackson lacked substantial capacity to conform his conduct to the

requirements of the law.

               Following the hearing, each party submitted post-hearing briefs for

the court to consider. Additionally, the court had all exhibits, including (1) expert

reports and affidavits; (2) medical reports and records; (3) school records; (4) trial
court records, partial transcripts, evaluations, and judicial opinions; (5) prison

records; and (6) prior lay witness affidavits. Each expert testified that they reviewed

these records in rendering their expert opinions.

III. Trial Court’s Decision

               To prove intellectual disability, Jackson had to prove by a

preponderance of the evidence the following factors: (1) significantly subaverage

intellectual functioning, (2) significant limitations in two or more adaptive skills,

such as communication, self-care, and self-direction, and (3) onset before the age of

18. Lott at ¶ 12. Additionally, if Jackson’s IQ score is above 70, a rebuttable

presumption existed that he was not intellectually disabled. Id.

               The trial court’s decision stated that it utilized the Lott test to

determine whether Jackson was intellectually disabled. However, the trial court

also considered and applied updated medical diagnostic that were in effect at the

time of the hearing. Specifically, the court referenced post-Lott United States

Supreme Court decisions that held that the standard error of measurement is

relevant when considering and evaluating IQ scores.

               Initially, the court noted that it considered the testimony from the

Atkins hearing and the assessments and expert opinions of Drs. Helfand,

Schmidtgoessling, Everington, Schmedlen,1 Smith, and Dreyer. Although the court


      1 Dr. George Schmedlen did not author any report or conduct any evaluation of
Jackson. Rather, Dr. Michael Aronoff conducted the evaluation, authored the report,
and testified at trial. Dr. Aronoff noted in his report that Dr. Schmedlen observed the
evaluation.
identified in its decision when each expert performed their respective evaluations

and which tests were utilized, the court did not identify the results yielded from

those tests.

                 The court then addressed each Lott factor. In analyzing the first

factor — significant subaverage intellectual function — the trial court concluded that

Jackson “exhibits substandard intellectual function.” It identified that Jackson was

administered “six official intelligence tests” over his lifetime, with the most recent

occurring in 2016.2 The court identified that the tests yielded scores ranging from

67 (August 2016) and 80 (May 2016). The court stated that because Jackson’s IQ

tests were close to 70, and each test has a “standard error of measurement of at least

10,” it presumed that Jackson’s true IQ is “somewhere between 57-90.”3 The court

noted that Jackson’s highest and lowest IQ score were achieved in the same year;

thus the court stated it would give more weight to “expert opinions and additional

evidence provided,” and to IQ scores “closer to the time of the offense, rather than

those obtained more recently.”

                 The trial court then discussed Dr. Everington’s affidavit that she

prepared following her 1992 assessment of Jackson. The court noted that Jackson

scored a 77, which according to Dr. Everington, amounted to “basic survival-level




      2   The record reveals that Jackson was administered five official intelligence tests.
      3 The SEM of each test ranged from plus or minus 3 to plus or minus 5; thus,
Jackson’s true IQ score ranged between 62 and 84.
reading and mathematics skills.” The court emphasized Dr. Everington’s conclusion

that Jackson functions “within the range of [intellectual disability].”

               In further consideration of the first Lott factor, the court also

discussed the report and testimony of Dr. Smith regarding his 2016 assessment of

Jackson. The court concluded that “Dr. Smith was likely to obtain a reliable score”

from his administration of the S-BV IQ test because of Jackson’s concern of being

viewed as “retarded.” The court noted only that Jackson achieved a score of 80,

where the average is 100. The court did not discuss the significance of this score,

the presumption that this score represents, or Dr. Smith’s opinion that Jackson is

not currently intellectually disabled, but was “mildly [intellectually disabled] at the

time of the offense.”

               Instead, the court stated that “[i]t is influential in our determination

that [Jackson] has significantly subaverage intellectual functioning because two of

the IQ tests where [Jackson] achieved a score higher than 70, the administering

professionals (Dr. Everington and Dr. Smith) still opined that [Jackson] was

functioning in the intellectually disabled range.” The court also concluded that the

“scores are ultimately subaverage for a person of [Jackson’s] age.” The court also

relied on the fact that all professionals who evaluated Jackson “noted that his

intellectual functioning was at a lower level than expected for someone of his age

range.” The court did not discuss any other IQ test results or any other expert’s

opinion or analysis of Jackson’s intellectual functioning, including why the court

discounted or did not rely on those scores or opinions.
               As for adaptive skills, the trial court concluded that Jackson “is

significantly impaired in the area of adaptive functioning.”          In making this

conclusion, the court stated it relied on and reviewed Dr. Everington’s 1992 adaptive

skills assessment, Dr. Schmidtgoessling’s evaluation, Dr. Smith’s adaptive skills

evaluation, and the testimony of Jackson’s mother, brother, and childhood friend.

The court generally stated that “[n]early every professional who evaluated [Jackson]

noted a significant or overwhelmingly apparent deficit in some area of adaptive

functioning.” The court, however, did not specifically identify in which areas of

adaptive skills Jackson showed significant limitations.

               Finally, the trial court determined that Jackson’s intellectual

disability existed prior to the age of 18. The trial court relied on the 1978 evaluation

conducted by Dr. Helfand when Jackson was 12 years old, and the lay opinions by

Jackson’s family and childhood friend. The court relied on Dr. Helfand’s opinion

that Jackson’s IQ score indicated that he was “functioning in the [intellectually

disabled] range.” Although the court noted that Dr. Helfand did not conduct an

adaptive skills assessment, the court found significant Dr. Helfand’s conclusion that

Jackson “lacked social sensitivity and social awareness” and would “require special

education efforts” and more supervision and direction to “mitigate a tendency

towards more impulsive, rash behavior.” The court found Dr. Helfand’s evaluation

of poor psychomotor skills indicative of organic or neurological brain deficiencies.

               Accordingly, the trial court concluded that “Jackson has established

by a preponderance of the evidence that he is indeed intellectually disabled. The
evidence presented supports a finding that [Jackson] exhibits significant

impairments in both intellectual functioning and adaptive skills, and that [Jackson]

exhibited this behavior before the age of eighteen.” Accordingly, the trial court

granted Jackson’s petition to vacate his death sentence.

IV. The Appeal

              The state now appeals this decision, raising two assignments of error.

      A. Standard of Review

              “The procedures for postconviction relief outlined in R.C. 2953.21 et

seq. provide a suitable statutory framework for reviewing” an Atkins claim by a

defendant sentenced to death. Lott at 13. The standard for appellate review of

postconviction proceedings is abuse of discretion. State v. Gondor, 112 Ohio St. 3d
377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 58. “A trial court’s decision granting or

denying a postconviction petition filed pursuant to R.C. 2953.21 should be upheld

absent an abuse of discretion; a reviewing court should not overrule the trial court's

finding on a petition for postconviction relief that is supported by competent and

credible evidence.” Id.

              “The term ‘abuse of discretion’ * * * implies that the court’s attitude is

unreasonable, arbitrary or unconscionable.” State v. Adams, 62 Ohio St. 2d 151, 157,

404 N.E.2d 144 (1980); see also Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219,

450 N.E.2d 1140 (1983).      “Abuse of discretion” describes a judgment neither

comporting with the record, nor reason. See, e.g., State v. Ferranto, 112 Ohio St.
667, 676-678, 148 N.E. 362 (1925). Further, an abuse of discretion may be found
when the trial court “applies the wrong legal standard, misapplies the correct legal

standard, or relies on clearly erroneous findings of fact.” Thomas v. Cleveland, 176
Ohio App. 3d 401, 2008-Ohio-1720, 892 N.E.2d 454, ¶ 15 (8th Dist.).

      B. First Assigned of Error — Subaverage Intellectual Functioning

               In its first assignment of error, the state contends that the trial court

erred in finding that Jackson showed significantly subaverage intellectual

functioning. Although the state raises multiple issues, we find the following issues

the most relevant to our decision: (1) the trial court failed to recognize and apply

Lott’s rebuttable presumption that a person with an IQ score above 70 is not

intellectually disabled; (2) the trial court erroneously relied on Dr. Everington’s

assessment as an IQ evaluation; and (3) the trial court’s decision is inconsistent with

its own findings compared to the evidence.

      1. Lott Standard

               An Atkins claim requires proof that the defendant’s death sentence

violated the Eighth Amendment’s proscription against cruel and unusual

punishment because the defendant is intellectually disabled.           At the time of

Jackson’s petition and hearing, the relevant criteria for evaluating an Atkins claim

existed under Lott. Under Lott, the defendant bears the burden of proving by a

preponderance of the evidence (1) significant subaverage intellectual function; (2)

significant limitations in two or more adaptive skills, such as communication, self-

care, and self-direction, and (3) onset before the age of 18. Lott at ¶ 12. The Lott

court also created the rebuttable presumption that a defendant is not intellectually
disabled if the defendant’s IQ score is over 70. The court cautioned, however, that

an IQ score is merely one measure of intellectual functioning that alone is

insufficient to make a final determination on whether a person is intellectually

disabled. Lott at ¶ 12.

      2. Lott’s Presumption of Intellectual Disability

               The first issue the state raises concerns the trial court’s failure to

recognize and begin its analysis with the rebuttable presumption that a defendant is

not intellectually disabled if his IQ is above 70. The state concedes that even if a

defendant has an IQ score below 70, it does not mean the defendant was

intellectually disabled; it only means the presumption does not apply. See State v.

Were, 118 Ohio St. 3d 448, 2008-Ohio-2762, 890 N.E.2d 263, ¶ 179.

               In response, Jackson contends that because the trial court cited to

Lott, and judges are presumed to follow the law, it should be inferred that the court

applied the presumption. And because the trial court found him intellectually

disabled, Jackson contends that this court can discern that he successfully rebutted

the presumption. Finally, Jackson maintains that any error is harmless because

under the new standard created in Ford, the presumption is now removed.

               The trial court noted that it relied on all expert reports and opinions

in considering whether Jackson has significant subaverage intellectual function.

However, in addressing this factor, the trial court’s decision does not assess the

reports or testimony of any witness except Drs. Everington and Smith.
              Although the court recognized that Jackson was subject to “six

intelligence tests” throughout his life that yielded scores ranging from 67 to 80, the

court only addressed the scores obtained from the “IQ tests” administered by Drs.

Everington and Smith. These tests both yielded scores above the presumptive score

of 70. The trial court erroneously considered the Q-SAT administered by Dr.

Everington as an IQ test, recognizing the score of 77. The only other score the trial

court discussed was from the test administered by Dr. Smith, which the trial court

determined would reveal a reliable score. Jackson obtained a full-scale IQ score of

80, and even applying the standard error of measurement, Jackson’s true IQ score

fell in the range between 76 and 84, which is also above the presumption as set forth

in Lott.

              In Jackson’s post-hearing brief, he encouraged the trial court to

abandon the Lott presumption because “the Supreme Court [in Lott] cites no

authority for this rebuttable presumption.” We recognize that Ford has removed

this presumption in determining whether someone is intellectually disabled for

Atkins purposes.    However, Lott was the standard in place when the court

considered Jackson’s petition that included a rebuttable presumption that a person

with an IQ score over 70 is not intellectually disabled. The trial court did not

recognize this presumption in making its determination. And despite Jackson’s

encouragement to do so, the trial court was not free to disregard the substantive

standards announced by the Ohio Supreme Court in Lott. State v. Bedford, 1st Dist.
Hamilton No. C-100735, 2011-Ohio-2054, ¶ 20. Accordingly, the trial court should

have begun its analysis with the recognition of the Lott presumption.

               Jackson maintains that the trial court’s ultimate conclusion that he is

intellectually disabled reveals that he satisfied of his burden of proof on the Lott

three-part criteria; thus, rebutting the presumption. According to Jackson, the trial

court’s failure to begin with the presumption should be deemed harmless because

he satisfied the Lott criteria. Jackson’s argument is persuasive. However, as

discussed below, the trial court’s determination that Jackson satisfied Lott’s first

criteria of demonstrating significant subaverage intellectual function is based on a

misinterpretation of the facts presented, and failed to account for the opinions of

other experts. Additionally, the trial court’s conclusion of intellectual disability is

inconsistent with the evidence upon which it relied to make this conclusion.

      3. Significant Subaverage Intellectual Functioning Finding

               The first factor in Lott requires that Jackson prove by a

preponderance of the evidence that he has significant subaverage intellectual

functioning.   The trial court determined that Jackson “exhibits substandard

intellectual functioning” by relying solely on Dr. Everington’s 1992 assessment and

Dr. Smith’s 2016 evaluation and expert opinion. The reports of Drs. Everington and

Smith may be relevant and lend credence to a finding of subaverage intellectual

functioning, but the trial court’s findings regarding these reports are incomplete and

mistaken.
               First, the trial court characterized and classified Dr. Everington’s Q-

SAT assessment score as an IQ score and relied on it as such. The Q-SAT is an

achievement test that measures academic ability and was utilized as a measure of

Jackson’s adaptive skills deficits. In fact, Dr. Aronoff reported and testified that he

deferred to Dr. Everington’s findings on her adaptive skills testing.

               Jackson concedes that a Q-SAT is not an IQ test, but contends this

was merely a misidentification and that the trial court did not rely on the Q-SAT

score in reaching its conclusion. We disagree. The trial court’s opinion is replete

with the court’s understanding and application that Dr. Everington’s assessment

was an IQ score. First, it notes that Jackson “has been administered six official

intelligence tests.” (Emphasis added.) To achieve this number, Dr. Everington’s test

was necessarily included. Additionally, the court utilized this score in support of its

determination that it would “give more weight to [Jackson’s] IQ scores closer to the

time of the offense than those obtained more recently.” The court then specifically

referenced that in “Dr. Everington’s assessment, the assessment closest to the date

of the actual offense, [Jackson] scored a 77.” The court further relied on Dr.

Everington’s score as an IQ test in finding “influential in our determination that

[Jackson] has significantly subaverage intellectual functioning because two of the

IQ tests where [he] achieved a score higher than 70, the administering professionals

(Dr. Everington and Dr. Smith) still opined that [Jackson] was functioning in the

intellectual disabled range.”
               Accordingly, the trial court arbitrarily relied on Dr. Everington’s Q-

SAT score as an IQ score in assessing whether Jackson has significant subaverage

intellectual functioning. Nevertheless, this reliance could be harmless if the trial

court’s remaining findings and conclusion on the first Lott factor are supported by

other competent and credible evidence. Accordingly, excising Dr. Everington’s

testing score from consideration, the trial court’s opinion then only relied on Dr.

Smith’s IQ results and conclusions. We find this problematic because Dr. Smith’s

expert opinion is inconsistent with the trial court’s own determinations and

conclusions.

               First, the trial court explicitly stated it would give more weight to

Jackson’s IQ scores closer to the time of the offense rather than those obtained more

recently. Accordingly, relying solely on Dr. Smith’s score, a score obtained in 2016

and farthest from the offense, is contrary to the court’s own noted consideration.

               Additionally, the trial court placed much weight on Dr. Smith’s report

and testimony and concluded that Dr. Smith was likely able to obtain a reliable score

because Jackson told Dr. Smith that he did not want to be classified as intellectually

disabled. Dr. Smith administered the S-BV to Jackson, he achieved a full-scale IQ

score of 80. Dr. Smith testified that there is a 95% confidence interval of 76 to 84.

(Tr. 198.) Considering the standard error of measurement, these scores would

satisfy Lott’s rebuttable presumption that Jackson is not intellectually disabled.

               We also find that the trial court’s finding that Jackson’s S-BV IQ score

is “subaverage for a person of the [Jackson’s] age,” is contrary to the evidence. The
trial court stated that “significantly subaverage intellectual functioning” is

performance that is at least two standard deviations below the average level for an

individual’s peers. However, Jackson’s S-BV IQ score is not “subaverage” because

Dr. Smith testified that two standard deviations below the average on a S-BV test is

a score of 68. In this case, Jackson scored an 80, and even factoring the SEM, the

lower range would be 76. Despite Dr. Smith’s testimony and test results, the trial

court concluded that Jackson “exhibits substandard intellectual functioning.”

               Finally, the trial court’s reliance on Dr. Smith’s expert report, which

opined that Jackson currently is not intellectually disabled, is inconsistent with the

court’s own conclusion that Jackson is intellectually disabled. It is difficult to

discern from the trial court’s decision why it relied exclusively on Dr. Smith’s

evaluation and expert opinion, yet deviated, without justification, from Dr. Smith’s

conclusion that Jackson is not currently intellectually disabled.

               We also find that the trial court arbitrarily rejected the expert

testimony and opinions of Drs. Aronoff and Dreyer based on the trial court’s explicit

reliance on and citation to Drs. Everington and Smith’s assessments and reports

regarding the first Lott criteria. “A trial court is not required to automatically accept

expert opinions offered from the witness stand, whether on [intellectual disability]

or on any other subject.” State v. White, 118 Ohio St. 3d 12, 2008-Ohio-1623, 885
N.E.2d 905, ¶ 71. “Nevertheless, expert opinion ‘may not be arbitrarily ignored,

and some reason must be objectively present for ignoring expert opinion

testimony.’” (Emphasis sic.) Id., quoting United States v. Hall, 583 F.2d 1288, 1294
(5th Cir.1978); State v. Brown, 5 Ohio St. 3d 133, 134-135, 449 N.E.2d 449 (1983)

(trial court erred by disregarding expert opinions that defendant was insane, in the

absence of evidence to the contrary). The trial court did not make any finding that

Drs. Aronoff or Dreyer lacked either credentials or credibility. And while the trial

court as the trier of fact may disregard expert opinion, it may not arbitrarily exclude,

without justification, expert opinions without indicating why the opinions were not

considered.

      4. Conclusion

               Accordingly, we find that the trial court did not adhere to the Lott test

when it failed to identify and address the rebuttable presumption. Further, the trial

court’s decision mistakenly characterized the Q-SAT score as an IQ score in

evaluating whether Jackson has significant subaverage intellectual functioning.

This reliance is exacerbated by the trial court’s own inconsistency in its

determination that IQ scores achieved closer in time to the offense would be given

greater weight, but then relied on a 2016 score that, even if the court applied the

standard error of measurement, would admittedly place Jackson in the presumption

of no intellectual disability. Finally, the trial court arbitrarily rejected, without

justification, the expert opinions of Drs. Aronoff and Dreyer in its finding that

Jackson exhibits significant subaverage intellectual functioning.        These errors

misapplied the correct legal standard and relied on erroneous findings of fact; thus,

constituting an abuse of discretion.
               Despite these errors, this court is not of the opinion that the trial

court’s decision is completely unsupported by competent and credible evidence that

would require reversal of the trial court’s decision and reinstate Jackson’s death

sentence. Further review is warranted.

V.   Application of Ford

               After the state filed its appellate brief, but prior to Jackson filing his

appellate brief, the Ohio Supreme Court decided Ford, 158 Ohio St. 3d 139, 2019-

Ohio-4539, 140 N.E.3d 616 (2109) which overruled Lott, created a new standard for

determining intellectual disability for persons subject to the death penalty, and held

that there is no longer a presumption in Ohio “that a defendant is not intellectually

disabled if his or her IQ score is above 70.” Id. at ¶ 97.

               In support of its decision to overrule Lott, the Ford court considered

updates to two medical treatises in their standards and definitions of intellectual

disability. Id at ¶ 46, citing American Association on Intellectual and Development

Disabilities, User’s Guide to Accompany the 11th Edition of Intellectual Disability:

Definition, Classification, and Systems of Supports (11th Ed.2010) (“AAIDD”);

American Psychiatric Association, Diagnostic and Statistical Manual of Mental

Disorders (5th Ed.2013) (“DSM-5”). The Ford court noted that these updated

definitions and standards were recognized in two post-Atkins United States

Supreme Court decisions that struck down state-court decisions on intellectual

disability. See Hall v. Florida, 572 U.S. 701, 134 S. Ct. 1986, 188 L. Ed. 2d 1007 (2014)

(invalidating Florida law that precluded presentation of additional evidence of
intellectual disability when the offender scored above 70 on IQ tests), and Moore v.

Texas, ___U.S.___, 137 S. Ct. 1039, 197 L. Ed. 2d 416 (2017) (striking down decision

that relied on an outdated definition in assessing whether a defendant was

intellectually disabled). As a result of Hall and Moore, trial courts are required to

consider the SEM when evaluating a defendant’s IQ score because “an individual’s

intellectual functioning cannot be reduced to a single numerical score” — it is “a

range of scores on either side of the recorded score.” Hall at 713.

                Using as guidance the updated definitions and diagnostic standards,

and a recent Kentucky decision that identified and implemented various aspects of

the decisions in Hall and Moore, the Ohio Supreme Court set forth a new standard

for courts to apply when determining intellectual disability for purposes of eligibility

for the death penalty. Id. at ¶ 99, citing Woodall v. Commonwealth, 563 S.W.3d 1

(Ky.2018). The court stated:

       For purposes of eligibility for the death penalty, a court determining
       whether a defendant is intellectually disabled must consider three core
       elements: (1) intellectual-functioning deficits (indicated by an IQ score
       approximately two standard deviations below the mean — i.e., a score
       of roughly 70 or lower when adjusted for the standard error of
       measurement, (2) significant adaptive deficits in any of the three
       adaptive-skill sets (conceptual, social, and practical), and (3) the onset
       of these deficits while the defendant was a minor.
Id. at ¶ 100.

                Recognizing this new standard and that the Ford decision was

released during the state’s appeal in this case, this court sua sponte ordered the

parties to brief the impact of Ford on the assignments of error and issues raised on
appeal. In its supplemental brief, the state contends that this court should not apply

Ford because the trial court did not consider Jackson’s petition under the Ford

standard. Nevertheless, the state contends that even if this court considers the

appeal under the Ford standard, it does not remedy the trial court’s errors. Jackson

contends that Ford is a more lenient standard and thus, its application would not

warrant reversal of the trial court’s decision.

                 When the Ohio Supreme Court decided Ford, it did not address the

merits of Ford’s Atkins claim under the Lott standard. It recognized that the Lott

criteria and definitions were outdated and needed to be reevaluated considering

recent United States Supreme Court cases and updated diagnostic standards. After

it established the new standard for Atkins hearings, the Supreme Court remanded

the case to the trial court to consider whether Ford was intellectually disabled using

the new framework; it did not apply the new standard to the evidence and testimony

in the record.

                 Accordingly, much like in Ford, we reverse the trial court’s decision

and remand the matter to the trial court to consider the evidence and testimony in

light of Ford. This court’s review is for an abuse of discretion, not de novo;

accordingly, it would be inappropriate for this court to review the record as a whole

and render an opinion utilizing a standard that the trial court did not consider.

                 This court recognizes, however, that the standard in Ford seemingly

is less stringent by removing the IQ-based presumption of intellectual disability,

requires consideration of an adjustment for the standard error of measurement
when evaluating IQ scores, and removes the requirement that a second adaptive skill

deficit must be identified. And although this court ordered the parties to brief the

effect of Ford on the state’s assignments of error, we recognize that the trial court’s

opinion heavily relied on “IQ evidence” that was admittedly not an IQ test,

arbitrarily discounted without explanation the reports and opinions of other experts

in the court’s consideration of whether Jackson exhibits significant subaverage

intellectual functioning, and made a finding that Jackson is currently intellectually

disabled without discussing its justification for deviating from the expert opinions

that found Jackson not intellectually disabled.

               We recognize that Ford does not require unanimity of expert opinion

— “the legal determination of intellectual disability is distinct from medical

diagnosis. ‘[T]his determination is informed by the views of medical experts,’ but

‘[t]hese views do not dictate the court’s decision.’” Ford at ¶ 85, citing Hall at 721.

However, the trial court cannot arbitrarily ignore expert opinion and testimony,

whether weighing in favor of finding intellectual disability or weighing against. See

generally Ford at ¶ 85, 92 (failing to discuss the Flynn Effect when evidence is

presented; and failing to consider lower IQ scores when higher scores were also

presented). Of course, it is within the trial court’s discretion in deciding which

evidence and testimony it finds determinative. Id. at ¶ 85.

               Accordingly, we find merit to the state’s first assignment of error, and

find the state’s second assignment of error challenging the trial court’s findings

regarding adaptive skill deficits moot. The trial court’s decision is reversed, and the
case is remanded to the trial court for consideration of Jackson’s Atkins petition

under the standard set forth in Ford. In doing so, the court may consider additional

evidence, but it shall consider all the evidence in the record, and in its discretion,

give weight to or discount evidence and testimony where it deems appropriate.

              Judgment reversed and remanded.

      It is ordered that the parties share equally in the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

MARY J. BOYLE, P.J., and
RAYMOND C. HEADEN, J., CONCUR